Citation Nr: 0937452	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-27 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
seizures.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dislocation of the spine (also claimed as dislocated neck).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 
1968.

Historically, in September 1991, the Regional Office (RO) 
denied the Veteran's claim for service connection for 
dislocation of the spine and his petition to reopen his claim 
for service connection for a psychiatric disability.  A 
statement from the Veteran received in April 1992 was 
subsequently determined by the Board of Veterans' Appeals 
(Board) in December 1998 to constitute a notice of 
disagreement with respect to the claim for service connection 
for dislocation of the spine.  The Board, therefore, directed 
the RO to issue a statement of the case on this matter.  This 
was accomplished in April 2000, but the Veteran failed to 
submit a substantive appeal.  Accordingly, the September 1991 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2009).  
Separately, in July 2001, the Board denied the Veteran's 
claim for service connection for residuals of a head injury, 
to include seizures.

In June 2007, the Veteran sought to reopen his claim for 
service connection for residuals of a head injury and 
seizures, as well as for dislocation of the spine.

These matters come before the Board from a January 2008 
rating decision of the RO in Newington, Connecticut.  In that 
decision, the RO denied the Veteran's petition to reopen his 
claims for service connection for head injury, seizures, 
dislocation of the spine (also claimed as dislocated neck), 
and service connection for a psychiatric disability.

In a June 2007 statement, and during the July 2009 hearing 
before the undersigned, it appears that the Veteran's 
representative is attempting to raise a claim of clear and 
unmistakable error (CUE) in the Board's July 2001 decision.  
The Board notes that there are specific requirements to file 
such a motion, and it does not appear that they have been 
met.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1404 
(2009).

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a psychiatric disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.   By decision of July 2001, the Board denied service 
connection for residuals of a head injury, to include 
seizures.

2.  The evidence added to the record since the July 2001 
determination is essentially cumulative of evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claims for service 
connection for residuals of a head injury or seizures.

3.  By rating decision dated September 1991, the RO denied 
service connection for dislocation of the spine.  The Veteran 
was notified of this decision and of his right to appeal by a 
letter dated the following month, but a timely appeal was not 
received.  

4.  The evidence added to the record since the September 1991 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for dislocation of the spine, also claimed as 
dislocation of the neck.
CONCLUSIONS OF LAW

1.  The July 2001 Board decision that denied service 
connection for residuals of a head injury, to include 
seizures, is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2009).

2.  The additional evidence received since the July 2001 
Board decision is not new and material to reopen the claims 
for service connection for residuals of a head injury or 
seizures.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  The RO's decision of September 1991, which denied service 
connection for dislocation of the spine, also claimed as 
dislocation of the neck, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).

4.  The evidence received since the September 1991 rating 
decision is not new and material to reopen the appellant's 
claim for service connection for dislocation of the spine, 
also claimed as dislocation of the neck.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).

In a July 2007 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  

In the context of a petition to reopen, the Court has held 
that VCAA notice (1) must notify a claimant of the evidence 
and information that is necessary to reopen the claim and (2) 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying 
benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Court elaborated that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Id.

The RO indicated in the June 2007 letter that the Veteran was 
notified of the denial of his claim for service connection 
for a dislocated neck in September 1991 and that he was 
notified of the denial of his claim for service connection 
for a seizure condition in March 1992.  The RO also indicated 
that the prior denials were based on a lack of evidence of 
service incurrence or aggravation, and that the evidence the 
Veteran needed to submit must relate to this fact.  The June 
2007 letter did not fully comply with Kent because it 
erroneously identified the date of the prior denial with 
regard to the claim for service connection for seizures as 
March 1992.  This was in fact the date of notification of a 
prior, February 1992 RO denial of service connection for this 
disability.  However, the Veteran appealed that RO decision, 
and the Board subsequently denied the claim for service 
connection for residuals of a head injury to include seizures 
in July 2001.  The Board's July 2001 denial subsumed the RO's 
February 1992 denial.  See 38 C.F.R. § 20.1104 (2008).  
Therefore, the Veteran should have been told that he was 
notified of the prior denial of the claim for service 
connection for seizures in July 2001.  However, the Board 
finds that this error was not prejudicial because the basis 
of the Board's July 2001 denial was essentially the same as 
the RO's February 1992 denial, i.e., a lack of evidence of 
in-service incurrence or aggravation.  Therefore, the June 
2007 letter correctly put the Veteran on notice that he had 
to submit evidence of service incurrence of his disability in 
order to reopen the claim.  As the notice error in the June 
2007 letter therefore did not prejudice the Veteran or affect 
the essential fairness of the adjudication, a remand for Kent 
compliant notice is not required.  See Dunlap v.  Nicholson, 
21 Vet. App. 112, 118 (2007).  See also Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  In addition, the letter complied with 
Dingess by advising the Veteran of the evidence needed to 
establish a disability rating and effective date for the 
claims on appeal.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, statements 
from two servicemen, and the testimony of the Veteran at a 
hearing before the undersigned.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
by providing testimony at a Board hearing.  Thus, the Veteran 
has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the Veteran was informed 
that his claim for service connection for dislocation of the 
spine was denied in a September 1991 rating action.  The 
Board most recently denied service connection for residuals 
of a head injury, to include seizures, in July 2001.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the United States Court of Appeals for 
Veterans Claims (Court) cases regarding finality, the 
additional evidence submitted since those determinations.  
The prior evidence of record is important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.

I.  New and Material-Prior RO Denial of 
Service Connection for Dislocation of the Spine

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

The RO's September 1991 denial of the Veteran's claim for 
service connection for dislocation of the spine was on the 
bases that it was not incurred in or aggravated by service, 
and that there was no evidence of continuity of symptoms 
following service.  

The evidence of record at the time of the September 1991 
determination included the service treatment records and 
post-service private and VA medical records.  The only entry 
in the service treatment records concerning the spine is a 
November 1967 X-ray report of the lumbar spine.  This 
revealed a slight scoliosis.  The vertebral bodies were 
otherwise normally aligned and the interspaces of normal 
width.  There was no evidence of fracture, dislocation or 
bone destruction.  The neck and spine were evaluated as 
normal on the separation examination in April 1968.  

There were no pathological findings concerning the neck or 
spine on the VA general medical examination in December 1969.  

A January 1975 VA Medical Certificate and History (VA Form 
10-10M), prepared in connection with the Veteran's complaints 
of cephalgia, indicated that the Veteran had a history of a 
fall while in the Army with trauma, a wound to the scalp, 
resulting in 10-15 minutes of unconsciousness.  The diagnosis 
was post-concussion syndrome.

VA outpatient treatment records disclose that the Veteran 
complained of left-sided back and neck pain in August 1991.  
He described an injury at work two years previously, and that 
since then, he had experienced back pain from his low back up 
into the neck.  It was indicated that the Veteran's back pain 
was of uncertain cause.  

The evidence added to the record since the September 1991 
denial includes statements from two servicemen, VA medical 
records, and the Veteran's testimony at a hearing before the 
undersigned.  

Two servicemen, A.A.M., and C.B.R., in statements received in 
February 1992, related they had served with the Veteran while 
stationed at Ft. Jackson, South Carolina.  They became aware 
that the Veteran accidentally fell from an upper bunk, 
suffering a head wound that left him unconscious.  They each 
asserted the Veteran was taken to the hospital for treatment.  

VA outpatient treatment records show that an X-ray study of 
the cervical spine in June 1995 revealed spondylosis and 
stenosis.  In August 1997, the Veteran complained of right-
sided neck pain.  The Veteran reported in March 1998 that he 
felt pain in the neck while showering.  The diagnosis was 
cervical radiculopathy.  The Veteran again complained of 
increasing neck pain in September 2007.  The impression was 
neck pain.

During a hearing before the undersigned in July 2009, the 
Veteran asserted he fell off the top bunk and hit his head.  
He claims he lost consciousness and was taken to the 
emergency room for treatment.  He testified that his spine 
problems stem from this incident.  

The Veteran's petition to reopen must be denied because the 
evidence received since the September 1991 denial is 
cumulative and redundant of the evidence of record at that 
time.  The evidence before the RO at the time of the 
September 1991 denial included the January 1975 VA Medical 
Certificate and History, which indicated that the Veteran had 
a history of a fall while in the Army with trauma, causing a 
wound to the scalp and resulting in 10-15 minutes of 
unconsciousness.  Thus, the testimony of the Veteran and the 
lay statements of the fellow servicemen indicating that the 
Veteran fell from his bunk and suffered a head wound and left 
him unconscious does not provide information different than 
the evidence of record reflecting that this incident 
occurred, and is therefore cumulative and redundant.  
Moreover, while the additional evidence shows that a neck 
disability was present many years after service, there is 
still no clinical evidence that it is related to the claimed 
head injury in service.  In an August 1993 statement, the 
Veteran's representative asserted that the Veteran's fall had 
occurred in September or October 1966 when he was at Fort 
Jackson.  Following a request for information from the VA, 
the National Personnel Records Center reported in November 
1993 that a search for clinical records from Fort Jackson was 
negative.  

The additional evidence merely confirms that the Veteran 
suffered a head injury from a fall in service and has a neck 
disability.  The account of a fall in service with head 
injury and unconsciousness was before the RO in September 
1991 via the January 1975 VA Medical Certificate.  Moreover, 
the language of the RO's decision indicated that it accepted 
that the Veteran's neck symptoms constituted a disability, 
but found that this disability was not incurred in or 
aggravated by service, and that there was no evidence of 
continuity of symptomatology following service.  The evidence 
received since the September 1991 denial, including the 
Veteran's testimony, does not relate to either or these bases 
for the denial.  The Veteran's testimony and other evidence 
received asserted only that he suffered an in-service injury 
due to a fall from a bunk and that his current disabilities, 
including dislocation of the spine, are related to this in-
service injury. 

While a Veteran's testimony is presumed credible for purposes 
of reopening, see Justus v. Principi, 3 Vet. App. 510 (1992), 
there is an exception to this principle where the testimony 
concerns a matter beyond the party's competence.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Lay evidence, such as the 
statements of the Veteran and his fellow servicemen, can be 
competent if a layperson is competent to identify the medical 
condition, is reporting a contemporaneous medical diagnosis, 
or is describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (2007).  In addition, a Veteran 
may, in some circumstances, opine on questions of etiology.  
See Shinseki v. Davidson, No. 2009-7075, 2009 WL 2914339 
(Fed. Cir. Sept. 14, 2009) (Board's categorical statement 
that "a valid medical opinion" was required to establish 
nexus, and that a layperson was "not competent" to provide 
testimony as to nexus because she was a layperson conflicts 
with Jandreau).  In this case, the Veteran claims that his 
dislocation of the spine is related to the in-service injury.  
However, in this case, the Veteran's testimony as to the 
dislocation of the spine is not like testimony as to a 
separated shoulder, varicose veins, or flat feet, which are 
capable of direct observation.  See Jandreau, 492 F.3d at 
1376 (lay witness capable of diagnosing dislocated shoulder); 
Barr, 21 Vet. App. at 308-309 (lay testimony is competent to 
establish the presence of varicose veins); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose 
veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. 
App. at 405 (lay person competent to testify to pain and 
visible flatness of his feet).  Rather, the Veteran testified 
generally that his back and other problems all resulted from 
his in-service fall.  This is an etiological opinion as to a 
disease process which is beyond the Veteran's ability to 
directly observe and, thus, his statements in this regard do 
not constitute competent evidence.

Accordingly, the Board finds that the deficiency noted as the 
basis for the prior final denial remains.  There is no 
competent evidence suggesting that the Veteran has a spine 
disability that was present in service or that any current 
spine disability is related to the in-service fall or 
anything else in service.  Thus, the additional evidence is 
cumulative and redundant and does not raise a reasonable 
possibility of substantiating the claim.  The Board 
concludes, therefore, that the evidence is not new and 
material, and the claim for service connection for 
dislocation of the spine, also claimed as dislocated neck, is 
not reopened.

II.  New and Material-Prior Board Denial of Claim for 
Service Connection for a Head Injury to Include Seizures

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Service connection for residuals of a head injury and for 
seizures was denied by the Board in July 2001.  The evidence 
of record at the time of that determination included the 
service treatment records, private and VA medical records, 
the reports of a VA examination, and statements from two men 
who served with the Veteran.  

The service treatment records disclose that the Veteran was 
seen in November 1967 and reported that he had been hit on 
the nose the previous night by a military policeman with a 
night stick.  He reported a headache when seen about 10 days 
later.  On a report of medical history in April 1968, the 
Veteran denied any head injury, epilepsy and periods of 
unconsciousness.  A neurological evaluation on the separation 
examination in April 1968 was normal.  The head and scalp 
were also evaluated as normal.  

In a September 1969 statement, a private physician related 
that the Veteran had been under his care since prior to 
entering service.  He noted that following service, the 
Veteran's complaints included persistent headaches.  It was 
indicated that the Veteran had a scar on his forehead from a 
fall from his bed in service.  No pertinent diagnosis was 
made.

Normal findings concerning the head were noted on VA general 
medical examination in December 1969.  

The Veteran complained of cephalgia on a VA application for 
medical benefits in January 1975.  He related a history of a 
fall in service with trauma and a wound to the scalp.  The 
diagnosis was post-concussion syndrome.  X-rays of the skull 
were within normal limits, except for findings involving the 
maxillary sinus.  The Veteran complained of a persistent 
headache in May 1976.  The diagnosis was sinusitis.  A CT 
scan of the head in May 1991 revealed no intracranial 
abnormal.  The clinical history noted he had new onset grand 
mal seizure.  

The Veteran was hospitalized by the VA in May 1991.  It was 
indicated he had been seen at a private clinic that day for 
complaints of chest pain.  While he was being examined for 
those complaints, he was noted to have what was described as 
a generalized tonic-clonic seizure.  At the VA hospital, it 
was stated that the diagnosis appeared to be acute 
pancreatitis with probably alcohol withdrawal seizure.  There 
was a normal CT scan.  Tentatively, an electroencephalogram 
revealed no pathology.  

In essentially identical statements received in February 
1992, A.A.M., and C.B.R. related they had served with the 
Veteran while stationed at Ft. Jackson, South Carolina.  They 
became aware that the Veteran accidentally fell from an upper 
bunk, suffering a head wound that left him unconscious.  They 
each asserted the Veteran was taken to the hospital for 
treatment.  

In April 1992, a VA physician stated he first saw the Veteran 
in December 1990, when he presented to the mental health 
clinic for treatment.  He related that the Veteran had an 
episode in December 1991 in which he lost consciousness in a 
parking lot of the hospital and was thought to have had a 
seizure.  He was started on Dilantin.  The diagnoses included 
generalized seizures and possibly partial complex seizures, 
etiology unknown.  

In its July 2001 determination, the Board concluded that the 
evidence did not support the Veteran's assertion he had 
suffered a head injury from a fall in service.  It was 
further indicated that any residuals of a head injury, 
including seizures, were first documented many years after 
service, and that there was no competent evidence linking 
these seizures to service.  The Board noted that the Veteran 
was not competent to testify on the medical issue of the 
relationship of his seizures to his in-service fall.

The additional evidence received since the Board's July 2001 
decision includes VA outpatient treatment records reflecting 
treatment many years after service, primarily for unrelated 
conditions.  In October 2006, it was noted that the Veteran's 
past medical history included seizure disorder.  In addition, 
as noted, the Veteran testified before the undersigned that 
he fell off the top bunk and hit his head.  He claims he lost 
consciousness and was taken to the emergency room for 
treatment.  He testified that his seizures and other problems 
stem from this incident.  

The additional evidence merely documents that the Veteran has 
been diagnosed with a seizure disorder.  The fact remains 
that this diagnosis was of record at the time of July 2001 
Board determination, and the evidence submitted in 
conjunction with the current claim merely confirms that such 
a diagnosis continues to be made.  

As such, the deficiency noted as the basis for the prior 
final denial remains.  At the time of the prior denial, there 
was evidence of a current seizure disability and evidence of 
an in-service fall, as well as the Veteran's own assertions 
linking his seizure disorder to service.  Thus, the 
additional evidence is cumulative and redundant does not 
raise a reasonable possibility of substantiating the claim.  
The Board concludes, therefore, that the evidence is not new 
and material, and the claims for service connection for 
residuals of a head injury and seizures are not reopened.




ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for residuals of a head 
injury, the appeal is denied.

Since new and material evidence has not been submitted to 
reopen a claim for service connection for seizures, the 
appeal is denied.

Since new and material evidence has not been submitted to 
reopen a claim for service connection for dislocation of the 
spine, claimed as dislocated neck, the appeal is denied.


REMAND

A September 1991 rating decision concluded that new and 
material evidence had not been received to reopen a claim for 
service connection for a psychiatric disability.  The Veteran 
was notified of this determination by letter dated the 
following month.  In April 1992, the Veteran submitted a 
notice of disagreement with the September 1991 decision.  The 
RO issued a statement of the case in May 1992 that addressed 
the claim for service connection for a psychiatric 
disability.  The Veteran submitted a substantive appeal in 
November 1992.  

In December 1998, the Board observed that the substantive 
appeal concerning whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a psychiatric disability was not timely.  It 
further pointed out that the RO had to provide the Veteran 
the opportunity to argue whether his substantive appeal was 
timely.  Thus, the Board directed that the Veteran be 
afforded such an opportunity.

The July 2001 Board decision noted, however, that no action 
had been taken on this matter.  It referred this to the RO.  
However, there is still no indication in the record that the 
RO has addressed the issue of the timeliness of the Veteran's 
substantive appeal.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the petition to reopen the claim for service 
connection for a psychiatric disability is REMANDED for the 
following action:

1.  The RO should inform the Veteran that 
his petition to reopen his claim for 
service connection for a psychiatric 
disability will be denied on the basis 
that he failed to submit a timely 
substantive appeal.  He should be provided 
the opportunity to present argument on 
this matter.  

2.  The RO should then adjudicate the 
issue of whether the substantive appeal 
received in November 1992 was timely 
regarding the claim as to whether new and 
material evidence was received to reopen a 
claim for service connection for a 
psychiatric disability.  If this matter is 
not resolved in the Veteran's favor, he 
should be notified of this determination 
and provided with notice of his right to 
appeal.  If he submits a notice of 
disagreement, the RO should issue a 
statement of the case.  The issue should 
then be sent to the Board if the Veteran 
files a timely substantive appeal.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


